164 N.J. Super. 160 (1978)
395 A.2d 912
TAXI'S, INC., PLAINTIFF-RESPONDENT,
v.
BOROUGH OF EAST RUTHERFORD, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted November 28, 1978.
Decided December 7, 1978.
*161 Before Judges LYNCH, CRANE and HORN.
Mr. Alfred A. Porro, Jr., attorney for appellant (Mr. Richard Macaluso on the brief).
Mr. Thomas J. Barrett, attorney for respondent (no brief was filed on behalf of respondent).
PER CURIAM.
The judgment under review is affirmed essentially for the reasons expressed in the opinion of Judge Follender, reported at 149 N.J. Super. 294 (Law Div. 1977). We also note the recent legislative enactment, N.J.S.A. 48-16-2, which states in pertinent part:
* * * No municipality located in a county of the first class with a population of less than 20,000 persons shall enact an ordinance establishing fees or other charges in excess of $50.00 for the right to operate an autocab. The provisions of any existing ordinance establishing fees or other charges in excess of this amount for each cab operated are null and void and any excess fee or charge shall be returned to the owner of the autocab. [Amended by L. 1977, c. 218, § 1, eff. Sept. 13, 1977]
This appears to be applicable to defendant borough.